             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       EASTERN DIVISION

ZYRION MATLOCK                                                PLAINTIFF

v.                           No. 2:18-cv-155-DPM

JENNIFER EPHLIN, Individually and Officially;
DAVID GLADDEN, Individually and Officially;
and CITY OF OSCEOLA, ARKANSAS                              DEFENDANTS

                                   ORDER
     Defendants have been served and have answered, Ng 3, but they
didn't sign the stipulated          dismissal, Ng    13.    FED.   R. CIV.
P. 41(a)(l)(A)(ii). The Court therefore construes Ng 13 as a motion and
grants it.   F ED.   R. CIV. P. 41(a)(2). The Court will dismiss Matlock's
complaint without prejudice.
     So Ordered.


                                          D .P. Marshal lr~
                                          United States District Judge
